COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00203-CR


LEWAYNE LARRY MULLENIX                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Lewayne Larry Mullenix filed a pro se notice of appeal from his

conviction for robbery causing bodily injury. The trial court’s certification states

that this “is a plea-bargain case, and the defendant has NO right of appeal” and

that “the defendant has waived the right of appeal.” On May 9, 2012, we notified

Mullenix that this appeal could be dismissed unless he or any party desiring to

continue the appeal filed a response on or before May 21, 2012, showing
      1
       See Tex. R. App. P. 47.4.
grounds for continuing the appeal.          We have not received a response.

Therefore, in accordance with the trial court’s certification, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2012




                                        2